192 F.2d 376
WHEATLEYv.HUNTER, Warden, U. S. Penitentiary, Leavenworth, Kan.
No. 4364.
United States Court of Appeals Tenth Circuit.
November 26, 1951.

Robert G. Braden, Wichita, Kan., for appellant.
Lester Luther, U. S. Atty., Topeka, Kan., (Eugene W. Davis, Asst. U. S. Atty., Topeka, Kan., on the brief), for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and MURRAH, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing a writ of habeas corpus. The application wholly failed to allege that the petitioner had applied for relief under 28 U.S.C.A. § 2255, or that the court which sentenced him had denied him relief under that section, and that the remedy by motion under that section was inadequate or ineffective to test the legality of his detention.


2
The order is affirmed.